Exhibit 99.1 This presentation contains Forward Looking Statements and other information designed to convey our projections and expectations regarding future results. There are a number of factors which could cause our actual results to vary materially from those projected in this presentation. The principal risk factors that may cause these differences are described in various documents we file with the Securities and Exchange Commission, such as our Current Reports on Form 8-K, and our regular reports on Forms 10-Q and 10-K, particularly in “Item 1A, Risk Factors.” Please review this presentation in conjunction with a thorough reading and understanding of these risk factors. We especially identify statements concerning our recently-completed acquisition of American Physicians Service Group (NASDAQ: AMPH) as Forward Looking Statements and direct your attention to recent filings on Forms 10K and 10Q for a discussion of risk factors pertaining to this transaction and subsequent integration into ProAssurance. This presentation contains Non-GAAP measures, and we may reference Non-GAAP measures in our remarks. A reconciliation of these measures to GAAP measures is available in our latest quarterly news release, which is available in the Investor Relations section of our website, www.ProAssurance.com, and in the related Current Reports on Form 8K disclosing that release. FORWARD LOOKING STATEMENTS 1 NON-GAAP MEASURES Specialty writer of professional liability insurance, primarily Medical Professional Liability (MPL) Market Cap : ~$2.1 billion Total Assets: $4.9 billion Shareholders’ Equity: $2.0 billion Annualized dividend yield is 1.4%-first dividend to be paidOctober 13, 2011 Founded in 1975 / Demutualized to a public company in 1991 ProAssurance: Corporate Profile Historical Book Value Per Share Inception to 6/30/11
